UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7894



CURTIS DALE RICHARDSON,

                                               Plaintiff - Appellant,

             versus


PHILLIP R. THOMPSON, Sheriff of Horry County,
in his individual and official capacity;
OFFICERS, of J Rueben Long Detention Center as
Horry County Sheriff’s Deputies in their
individual and official capacities,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CA-04-1256-4-27)


Submitted:    March 24, 2005                 Decided:   March 30, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis Dale Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Curtis Dale Richardson appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his 42 U.S.C. § 1983 (2000) complaint as frivolous.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Richardson v.

Thompson, No. CA-04-1256-4-27 (D.S.C. Oct. 8, 2004).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -